Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Michael B. Shankle (State Bar No. 637635). Shankle, who was admitted to the Bar in 1982, admits that he was disbarred in North Carolina in 1997 for misappropriating client funds. He admits that by this conduct he has violated Rule 9.4 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The State Bar recommends that the Court accept the voluntary surrender.
We have reviewed the record and agree to accept Shankle’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Michael B. Shankle is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Shankle is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.